Title: From Thomas Jefferson to Benjamin Vaughan, 11 March 1789
From: Jefferson, Thomas
To: Vaughan, Benjamin



Dear Sir
Paris Mar. 11. 1789.

Knowing how ready you are to interest yourself in whatever may promote the happiness of mankind I take the liberty of addressing you on a subject very interesting to a part of the United states. You know that the several species of rice cultivated in Piedmont, Egypt and Carolina require to be laid under water during a certain season of the year, and therefore occasion pestilential fevers which sweep off great numbers of the inhabitants and expose even those whom they spare, to a great deal of misery.  Monsieur de Poivre in his book sur les moeurs et les arts de l’Asie et l’Afrique, tells us that they cultivate in Cochin china very generally three kinds of rice which grow in highlands and require no other watering than the rains, and the qualities of which are, on the whole, at least equal to those of the several species of wet rice. I have imagined that you must have acquaintance with persons so connected in Asia as that they could procure us some seeds of the best of the species of dry rice from Cochin china, and if you have, I am sure you will readily avail us of it to procure some of the seed. Should it answer expectations it will save the lives of thousands, and health of tens of thousands annually in South Carolina. I have no hesitation therefore in asking your interposition with such of your acquaintance as may be able to procure us this blessing, and even to avail yourself of the endeavors of different persons, so that the failure of one may not disappoint us altogether. Should you be able to obtain ever so little, and to send it to me, I will communicate a part of it to S. Carolina, and with another part begin it’s culture myself in Virginia and extend it to my neighbors.
I have asked leave of Congress to absent myself from this place from April to November, during which time I propose to visit my own country and return. If I can execute any commands for you either there or here I shall do it with great pleasure, being with sentiments of very perfect esteem & respect Dear Sir Your most obedient & most humble servt,

Th: Jefferson

